Exhibit 10.16

 

REAL PROPERTY LEASE

 

PARTIES:

 

LEE JOINT VENTURE, a joint venture of Robert B. Lee, Ronald E. Lee, and Terry N.
Lee (“Lessor”). NATIONAL R.V. HOLDINGS, INC., a Delaware corporation (“Tenant”).

 

AGREEMENTS:

 

1.                         PREMISES.   Lessor hereby leases to Tenant the real
property referred to as Country Coach Building # 14 and the improvements thereon
(“Leased Premises”).

 

2.                         TERM.   This lease shall run for a period commencing
on October 1, 1999, and terminating at 12:00 midnight on October 31, 2000. In
addition, Tenant shall have the option to renew the term for two (2) additional
successive periods of five (5) years each as hereinafter provided.

 

3.                         RENT.   Tenant shall pay as monthly rent Three
Thousand Four Hundred Ninety Four Dollars ($3,494.00) in advance on the first
day of each calendar month during the term of this lease. The rent shall be paid
to Lessor at the address hereinafter provided for giving notice to Lessor, or at
such other place or to such other person as Lessor may designate in writing.
Rent for the last partial calendar month of this lease, if any, shall be
prorated.

 

The monthly rent shall be adjusted annually on the first day of October of each
year beginning with 2000, to reflect changes in the cost of living. The
adjustment shall be made by multiplying the rent in effect immediately preceding
the adjustment by a fraction wherein the Index at the adjustment date is the
numerator and the Index one (1) year prior thereto is the denominator. “Index”,
as used herein, is defined as the United States Department of Labor Consumer
Price Index for Urban Wage Earners and Clerical Workers, Portland, Oregon -
Washington, All Items (1982 - 84 = 100).

 

If the Index information is not available at the date of any adjustment to be
made hereunder, the adjustment shall be made as soon as such information is
available, retroactive to the effective date, and any adjustment in the rent
shall be paid by Tenant to Lessor forthwith upon the furnishing of such
information from Lessor to Tenant. In the event the Index becomes unavailable
for any reason, the adjustment provided herein shall be based upon the most
comparable index then available from the United States Department of Labor.

 

Notwithstanding any other provision contained herein, in no event shall the
monthly rent be reduced below the amount of $3,494.00.

 

All taxes, insurance costs, utility charges, and any other amounts that Tenant
is required by this lease to pay or reimburse to Lessor or third parties shall
be additional rent.

 

4.                         PURPOSE.   Tenant may use and occupy the Leased
Premises for any lawful purpose.

 

5.                         LIMITATIONS ON USE.   Tenant shall not cause or
permit any Hazardous Substance to be spilled, leaked, disposed of, or otherwise
released on or under the Leased Premises. Tenant may use or otherwise handle on
the Leased Premises only those Hazardous Substances typically used or sold in
the prudent and safe operation of Tenant’s business. Tenant may store such
Hazardous Substances on the Premises only in quantities necessary to satisfy
Tenant’s reasonably anticipated needs. Tenant shall comply with all
Environmental Laws and exercise

 

1

--------------------------------------------------------------------------------


 

the highest degree of care in the use, handling, and storage of Hazardous
Substances and shall take all practicable measures to minimize the quantity and
toxicity of Hazardous Substances used, handled, or stored on the Leased
Premises. Upon the expiration or termination of this lease, Tenant shall remove
all Hazardous Substances from the Leased Premises. The term Environmental Law
shall mean any federal, state, or local governmental order pertaining to the
protection of health, safety, or the environment. The term Hazardous Substance
shall mean any hazardous, toxic, infectious, or radioactive substance, waste, or
material as defined or listed by an Environmental Law and shall include, without
limitation, petroleum oil and its fractions.

 

6.                         COMPLIANCE WITH LAW.   Tenant, at Tenant’s expense,
shall promptly observe and comply with all present and future laws, orders,
regulations, rules, ordinances, and requirements of federal, state, county, and
city governments with respect to the use, care, and control of the Leased
Premises, including, but not limited to, the obligation to make any physical
modifications to the Leased Premises necessary to comply with such applicable
law.

 

7.                         REPRESENTATIONS.   Tenant acknowledges that this
lease is accepted and executed on the basis of Tenant’s own examination and
personal knowledge of the value and condition of the Leased Premises; that no
representation as to the value, condition or repair of the Leased Premises has
been made by Lessor or any agent of Lessor; and that Tenant agrees to take the
Leased Premises in the condition the Leased Premises are in at the time of the
execution of this lease.

 

8.                         ASSIGNMENT AND SUBLEASE.   The Interest of Tenant
under this lease may not be assigned, wholly or partially, or encumbered, nor
may all or any portion of the Leased Premises be sublet, without the prior
written consent of Lessor. The parties acknowledge that Lessor has a significant
interest in the person or persons occupying the Leased Premises and that the
granting or withholding of consent by Lessor to assignment or subleasing shall
be solely within the Lessor’s discretion. No assignment or sublease, or consent
thereto by Lessor, shall relieve Tenant, wholly or partially, from the
obligations of Tenant to Lessor under this lease. Provided, that Lessor hereby
consents to assignment of the lease to an entity which is the surviving
corporation in a merger with Tenant or which purchases all or substantially all
of Tenant’s’ assets so long as such entity assumes this lease and so long as
Tenant, to the extent Tenant survives, remains liable on the lease. This consent
does not consent to any other assignment or sublease by such entity.

 

9.                         UTILITIES.   Lessor shall furnish no utilities or
services; and Tenant shall arrange for, and pay for, all utilities and services
used by Tenant upon the Leased Premises during the term of this lease,
including, without limitation, gas, electricity, water, sewage service,
telephone service and trash removal.

 

10                      ALTERATIONS AND IMPROVEMENTS.   Tenant shall have the
right to modify the improvements upon the Leased Premises, and to construct
additional improvements upon the Leased Premises upon the condition that such
alterations and additions do not decrease the fair market value of the Leased
Premises. Upon the termination of this lease, all trade fixtures installed by
Tenant prior to or during the term of this lease may be removed by Tenant upon
the condition that Tenant repair, at Tenant’s expense, any damage to the Leased
Premises resulting from such removal. Renewal of this lease or the extension of
its term in any manner shall not affect the right of Tenant to remove trade
fixtures as provided herein.

 

11                      REPAIRS AND MAINTENANCE.   Tenant shall, at Tenant’s
expense, maintain the Leased Premises in good order and condition during the
term of this lease. Tenant shall repair and replace elements of the Leased
Premises in the same

 

2

--------------------------------------------------------------------------------


 

manner as a reasonably prudent owner, and repairs and replacements shall be made
without regard to the expiration of this lease.

 

12.                   RETURN OF PREMISES.   Upon the expiration of this lease,
or its termination for any cause, Tenant will return the Leased Premises in the
order and condition required under the provisions of the preceding paragraph of
this lease, relating to repairs and maintenance, except for damage resulting
from fire, acts of God or other casualty not caused by the negligence or fault
of Tenant.

 

13.                   ACCESS BY LESSOR.   Lessor, or Lessor’s representatives
and agents, shall have free access to the Leased Premises at reasonable times
for the purpose of examining or exhibiting the same or to make any repairs or
alterations on the Leased Premises which the Lessor deems convenient for the
maintenance or preservation thereof; provided that this paragraph shall not be
deemed a modification of the repair and maintenance responsibilities provided
for in this lease.

 

14.                   LIENS AND ENCUMBRANCES.   Tenant shall keep the Leased
Premises free and dear of any and all liens or encumbrances imposed or
threatened to be imposed on the Leased Premises by reason of any contract, act
or omission by Tenant; provided that this paragraph shall not be construed to
restrict the right of Tenant to grant security interests in its fixtures,
inventory or other personal property located upon the Leased Premises.

 

15.                   INJURY TO PROPERTY OR PERSON.   Tenant is to be
“responsible for the condition of the Leased Premises during the term of this
lease and any damage or injury to property or person resulting from the
condition of the Leased Premises, or the activities of Tenant and Tenant’s
agents and employees thereon or any independent contractor hired by Tenant or
any subtenants of Tenant or person upon the Leased Premises with the express or
implied consent of Tenant. Tenant shall indemnify and save Lessor harmless from
any loss, damage, claim, or demand arising out of such condition or activities.
Tenant shall obtain and maintain in full force and effect liability insurance in
amounts as reasonably specified by Lessor from time to time, indemnifying Tenant
from any liability, claim or demand arising out of such condition or activities,
and naming Lessor as an additional insured. Such insurance shall be written by
an insurance company authorized to transact business within the state of Oregon,
and shall provide that such insurance may not be canceled or terminated in any
manner without not less than ten (10) days’ written notice to Lessor. A copy of
such insurance policy or a certificate evidencing such insurance coverage shall
be furnished to Lessor upon written request to Tenant.

 

16.                   DEFAULT BY TENANT.   In the event Tenant shall fail to pay
any payment coming due hereunder from Tenant to Lessor without ten (10) days
from the due date thereof, or in the event Tenant shall violate or fail to
perform any other covenant, condition or provision of this lease within fifteen
(15) days after written notice thereof is given to Tenant by Lessor, Lessor
shall be entitled to the following remedies:

 

a.   Without terminating this lease, Lessor shall be entitled to recover from
Tenant any amounts due hereunder, or any damages arising out of the violation or
failure of Tenant to perform any covenant, condition or provision of this lease.

 

b.   Lessor may elect to terminate this lease and any and all interest and claim
of Tenant by virtue of such lease, whether such interest or

 

3

--------------------------------------------------------------------------------


 

claim is existing or prospective, and to terminate all interest of Tenant in the
Leased Premises. Such termination shall, at the election of Lessor, also
terminate any sublease by Tenant, whether or not Lessor has theretofore
consented to such sublease.

 

c.   Lessor may elect to relet the Leased Premises as an agent for Tenant.

 

The foregoing remedies shall be in addition to, and shall not exclude, any other
remedy available to Lessor at law or in equity. The ten (10) day grace period
for the payment of amounts coming due hereunder is in recognition of the ten
(10) day grace period for the payment of rent provided by the statutes of the
State of Oregon; and shall not be construed as an addition to, or an extension
of, such grace period provided by statute. All remedies, to the extent they are
not inconsistent with each other, shall be deemed cumulative. The election by
Lessor of one remedy shall not prevent the subsequent election by Lessor of an
inconsistent remedy unless Tenant has substantially changed Tenant’s position in
reliance upon such prior election by Lessor.

 

In the event this lease is terminated, all obligations and indebtedness of
Tenant to Lessor arising out of this lease prior to the date of such termination
shall survive such termination.

 

Upon such termination, or upon the election by Lessor to relet the Leased
Premises, Lessor may reenter the Leased Premises and take possession thereof and
remove any persons and property by legal action or by self-help with the use of
reasonable force and without liability for damages, and Tenant shall indemnify
and hold Lessor harmless from any claim or demand arising out of such reentry
and removal of persons or property.

 

In the event Lessor reenters the Leased Premises upon termination, or for the
purpose of reletting, Lessor may relet all or some portion of the Leased
Premises, alone or in conjunction with other properties, for a term longer or
shorter than the term of this lease, upon any reasonable terms and conditions,
including the granting of a period of rent-free occupancy or other rental
concession, and Lessor may, but shall not be required to, relet the Leased
Premises for any use or purpose other than specified in this lease, and Lessor
shall not be required to relet to any tenant which Lessor may reasonably
consider objectionable.

 

In the event of termination by Lessor, Lessor shall be entitled to recover
immediately as damages the total of the following amounts:

 

a.   Any amount by which Tenant’s total obligations under this lease exceeds the
reasonable rental value of the Leased Premises as at the date of default, for
the remaining term of this lease.

 

b.   The reasonable costs of reentry and reletting, including, but not limited
to, any expense of cleaning, repairing, altering, remodeling, refurbishing,
removing Tenant’s property, or any other expense incurred in recovering
possession of the Leased Premises or reletting the Leased Premises, including,
but not limited to, attorney’s fees, court costs, broker’s commissions and
advertising expense.

 

c.   The loss of rent accruing until the date when a new tenant has been, or
with the exercise of reasonable diligence could have been, obtained.

 

In the event Lessor relets the premises as agent for Tenant, Lessor shall be
entitled to recover immediately as damages the total of the following

 

4

--------------------------------------------------------------------------------


 

amounts:

 

a.   An amount equal to the total rental coming due for the term of this lease,
computed based upon the periodic rent provided for herein and without discount
or reduction for the purpose of adjusting such payment to present value of
anticipated future payments, less any payments theretofore applied against such
total rental.

 

b.   The reasonable costs of reentry and reletting, including, but not limited
to, any expense of cleaning, repairing, altering, remodeling, refurbishing,
removing Tenant’s property, or any other expense incurred in recovering
possession of the Leased Premises or reletting the Leased Premises, including,
but not limited to, attorney’s fees, court costs, broker’s commissions and
advertising expense.

 

All payments received by Lessor from reletting shall be applied upon
indebtedness and damages owing to Lessor from Tenant, if any, and the balance
shall be remitted to Tenant.

 

17.                   DESTRUCTION OF PREMISES.   If the Leased Premises are
damaged by act of God, by fire or other casualty, to the extent of fifty percent
(50%) or less of the replacement cost thereof prior to such casualty (partial
damage), and such partial damage can be repaired at a cost which does not exceed
the collectible proceeds of insurance covering such loss, Lessor shall repair
such damage. If the Leased Premises are damaged by act of God, by fire or other
casualty to the extent of fifty percent (50%) or less of the replacement cost
thereof prior to such casualty (partial damage), and the cost of repair of the
partial damage exceeds the collectible proceeds of insurance covering such loss,
the Lessor shall notify Tenant of the amount of such excess cost and Tenant
shall have ten (10) days from the date of such notice within which to notify
Lessor of the election of Tenant to pay such excess cost. If Tenant elects to
pay such excess cost, Lessor shall repair such damage, and Tenant shall pay to
Lessor in advance, the amount of such excess cost. If Tenant does not elect to
pay such excess cost, and Lessor considers it impractical or inadvisable to
repair the partial damage, Lessor shall give Tenant written notice of such
decision within ten (10) days after receipt by Lessor of notice from Tenant of
Tenant’s election not to pay such excess cost, and this lease shall terminate as
of the date of such casualty. Lessor shall have the alternative to repair such
damage, at the expense of Lessor, and in such event this lease shall continue in
full force and effect.

 

If the Leased Premises are damaged or destroyed by act of God, by fire or other
casualty to the extent of more than fifty percent (50%) of the replacement cost
thereof prior to such casualty, and Lessor considers it impractical or
inadvisable to repair or reconstruct, Lessor shall give Tenant written notice of
such decision and this lease shall terminate as of the date of such damage or
destruction. Lessor shall have a period of thirty (30) days following the damage
or destruction within which to decide whether repairs or reconstruction shall be
made. If Lessor elects to repair or reconstruct, this lease shall continue in
full force and effect.

 

Any repairs to be made under the provisions of this paragraph shall be commenced
without undue delay and shall be diligently prosecuted to completion. In no
event shall Tenant be entitled to any reduction of rent from the date of such
damage or destruction until the repair or reconstruction is completed.

 

Trade fixtures of Tenant and leasehold improvements made by Tenant shall not be
considered in determining the percentage of damages under this paragraph.
Nothing contained herein shall be construed as a limitation upon the right of
Tenant to insure such trade fixtures or leasehold improvements for the benefit

 

5

--------------------------------------------------------------------------------


 

of Tenant.

 

18.                   CONDEMNATION.   If the Leased Premises, in whole or in
part, are taken or condemned for public use (an agreed sale to a public or
quasi-public corporation or utility after threat of condemnation constitutes a
taking for public use), all compensation awarded upon such condemnation or
taking shall be paid directly to Lessor, and Tenant hereby irrevocably assigns
and transfers to Lessor all of Tenant’s rights and claims to compensation or
damages, including severance damages, to which Tenant might become entitled
during the term hereof by reason of such taking. Upon any such taking by
condemnation, the title to the property so taken shall vest in the condemnor,
free and clear of this lease, subject to Lessor’s right to compensation in the
stead of Tenant and as owner, and, except for said rights to compensation, this
lease shall terminate as to the property so taken, and the rental shall be
proportionately reduced for the remainder of the term. If there is a partial
taking of the Leased Premises and the remaining portion of the Leased Premises
after such taking is not reasonably sufficient for Tenant’s use, Tenant shall
have the right to terminate this lease as of the date of such condemnation or
taking by giving written notice thereof to Lessor within thirty (30) days after
the date of such condemnation or taking. This paragraph shall not be deemed a
waiver or modification of any right which shall not be deemed a waiver or
modification of any right which Tenant shall have to recover directly from such
condemnor any claim for business interruption or moving or relocation expenses.

 

19.                   PROPERTY DAMAGE INSURANCE.   Tenant shall obtain and
maintain in force, at Tenant’s expense, a policy or policies of fire insurance
with extended coverage in an amount not less than the full insurable value of
the Leased Premises at any time, and with an endorsement providing coverage for
loss of rent as a result of damage to or destruction of the Leased Premises.
Such policies shall name Lessor as the insured thereunder and shall name such
additional loss payees as Lessor may from time to time designate. Such policies
shall include replacement value provisions, and Tenant shall comply with all of
the provisions of such policies relating to replacement value including the
furnishing of an appraisal to establish that the amount of such coverage is not
less than the minimum percentage required in order to maintain replacement value
provisions in force. Such insurance shall be written by an insurance company
authorized to transact business in the state of Oregon and shall provide that
such insurance may not be canceled or terminated in any manner without not less
than ten (10) days’ written notice to Lessor and additional loss payees named on
such policy. Certificates of insurance, or other satisfactory evidence of such
insurance, shall be furnished by Tenant to Lessor, upon written request.

 

20.                   TAXES AND ASSESSMENTS.   Tenant shall pay all real
property taxes upon the Leased Premises and all personal property taxes upon
property of Tenant located upon the Leased Premises, promptly as the same become
due. Real property taxes for the last partial fiscal year of this lease shall be
prorated between Lessor and Tenant as at the commencement date and termination
date of this lease. Tenant shall pay all assessments hereafter levied against
the Leased Premises, or a portion thereof, during the term of this lease,
including assessments coming due to any special purpose governmental district;
provided that Tenant shall have the right to bancroft any such assessments for
improvements and, in the event such assessments are bancrofted, Tenant shall be
responsible for payment only of the payments coming due during the term of this
lease. In modification of this provision, in the event Tenant requests or
initiates any such improvement, in any manner now or hereafter provided by law,
Tenant shall have the right to bancroft any assessment for such improvement only
if Tenant has obtained the written consent of Lessor to such improvement;
provided that such consent shall not be unreasonably withheld.

 

6

--------------------------------------------------------------------------------


 

If a new charge or fee relating to the ownership or use of the Leased Premises
or the receipt of rental therefrom or in lieu of property taxes is assessed or
imposed, then, to the extent permitted by law, Tenant shall pay such charge or
fee. Tenant, however, shall have no obligation to pay any income, profits, or
franchise tax levied on the net income derived by Lessor from this lease.

 

21.                   OPTION TO RENEW.   If Tenant is not in default at the time
of the giving of notice of the exercise of the option to renew, and at the
commencement date of the renewed term, Tenant shall have two (2) options to
renew the Lease, each for an additional period of five (5) years, by giving
written notice thereof to Lessor not less than ninety (90) days prior to the
expiration date of the initial term of the Lease or the current renewal term of
the Lease, whichever is applicable. Each renewed term shall be upon the
identical terms and conditions contained in the Lease for the initial term,
including annual adjustments to rent based upon the CPI as set forth herein.

 

22.                   FIRST RIGHT OF REFUSAL.   If, during the term of this
lease or any renewal term, Lessor is prepared to accept a bona fide offer from
any party to purchase the Leased Premises, Lessor shall give written notice to
Tenant of the terms of such purchase offer and Tenant shall have a period of
seven (7) days from the date of receipt of such notice within which to elect to
purchase on the identical terms and conditions of such offer, by giving written
notice of such election to Lessor. If Tenant fails to give such timely written
notice of election to purchase, Lessor shall have a period of ninety (90) days
from the date of the expiration of the period for giving of notice by Tenant to
transfer the premises upon terms not more favorable to the purchaser than
contained in such notice.

 

23.                   MORTGAGE PRIORITY.   This lease is and shall be prior to
any mortgage or deed of trust (“Encumbrance”) recorded after the date of this
lease affecting the Leased Premises. However, if any lender holding such an
Encumbrance requires that this lease be subordinate to the Encumbrance, then
Tenant agrees that the lease shall be subordinate to the Encumbrance if the
holder thereof agrees in writing with Tenant that as long as Tenant performs
Tenant’s obligations under this lease no foreclosure, deed given in lieu of
foreclosure, or sale pursuant to the terms of the Encumbrance, or other steps or
procedures taken under the Encumbrance shall affect Tenant’s rights under this
lease. If the foregoing condition is met, Tenant shall execute the written
agreement and any other documents required by the holder of the Encumbrance to
accomplish the purposes of this paragraph. If the Leased Premises are sold as a
result of foreclosure of any Encumbrance thereon, or otherwise transferred by
Lessor or any successor, Tenant shall attorn to the purchaser or transferee.

 

24.                   ESTOPPEL CERTIFICATE.   Tenant shall, at any time and from
time to time, upon not less than ten (10) days’ prior written notice from
Lessor, execute, acknowledge, and deliver to Lessor a statement in writing
certifying that this lease is unmodified and in full force and effect (or if
there have been modifications, that this lease is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
other charges hereunder have been paid by Tenant, stating whether or not Lessor
is in default in the performance of any covenant, agreement or condition
contained in this lease and, if so, specifying each default, and stating the
address to which notices to Tenant shall be sent.

 

25.                   OPTION TO PURCHASE.   Effective as of the end of the
initial term of the Lease or as of the end of any renewal term if that renewal
option was exercised,

 

7

--------------------------------------------------------------------------------


 

Tenant shall have the option to elect to purchase the Leased Premises for its
then “current fair market value” (as defined herein), to be paid in full in cash
upon the closing of such sale. Any indebtedness due to Lessor from Tenant under
the terms of this lease shall be paid in full at the time of the closing of this
sale.

 

This option shall be exercised by Tenant giving written notice to Lessor at
least ninety (90) days prior to the end of the initial term of the lease or any
renewal term, and the sale shall be closed upon such expiration of the initial
term or renewal term. Upon closing, Lessor shall execute and deliver a statutory
warranty deed to Tenant conveying the Leased Premises free and clear of all
liens and encumbrances except easements, conditions and restrictions of record,
real property taxes and assessments, any lien or encumbrance created by or
through Tenant, the interest of Tenant under this lease, and any other interest
not materially affecting Tenant’s use of the premises. Rental coming due
hereunder shall be prorated as at the date of closing. Upon closing, Lessor
shall furnish to Tenant, at Lessor’s expense, an owner’s title insurance policy
in the full amount of the purchase price naming Tenant as vestee and insured
free and clear of all exceptions except standard printed exceptions and
exceptions which are authorized to be contained in the statutory warranty deed
from Lessor to Tenant. Closing shall occur at Cascade Title Co. and title
insurance shall be issued by Cascade Title Co. If such company is unable to
close or issue insurance for any reason, closing shall occur or title insurance
shall be issued at such other duly authorized Lane County title company as is
selected by Lessor. All costs of closing shall be allocated between the buyer
and seller as is then customary in Lane County, Oregon.

 

“Current fair market value” shall be determined by agreement of Lessor and
Tenant. If Lessor and Tenant are unable to agree upon current fair market value
within thirty (30) days after the date Tenant exercises the option to purchase,
then current fair market value shall be determined by a mutually agreeable
appraiser or, if the parties are unable to agree upon an appraiser, then by
having the parties each designate an MAl appraiser and the two appraisers agree
on a third MAl appraiser, with the determination to be made by third appraiser,
which determination shall be binding and conclusive upon Lessor and Tenant,
absent gross error or bad faith. If Lessor and Tenant are unable to agree upon
an appraiser, or if the two MAl appraisers designated by them are unable to
agree upon a third MAl appraiser, then the third MAl appraiser shall be
appointed by the Circuit Court of the State of Oregon upon application of either
Lessor or Tenant. In all cases the cost of the appraiser, and the cost of having
the appraiser appointed by the court should that be necessary, shall be borne
equally by Lessor and Tenant. “Current fair market value” shall be determined as
of the date of the appraisal. The closing date shall be extended as needed for
any delay occasioned by the appraisal process.

 

26.                   CONDITIONS.   In the event Tenant makes an assignment for
the benefit of Tenant’s creditors of all or any portion of the assets of Tenant;
or in the event Tenant proposes or consents to a composition with unsecured
creditors of Tenant; or in the event any interest of Tenant hereunder is levied
upon by legal process for the enforcement of any debt of Tenant, individually or
jointly; or in the event Tenant becomes insolvent; Lessor shall have the right
to terminate this lease by giving written notice of termination to Tenant.
Specifically, the time periods for curing defaults provided in the paragraph of
this lease relating to default by Tenant shall not be applicable to the
provisions of this paragraph. If Tenant is a partnership consisting of one of
more individuals or business entities, the right of Lessor to terminate this
lease upon occurrence of the events specified in this paragraph shall apply to
each individual or business entity.

 

27.                   WAIVER OF SUBROGATION RIGHTS.   Each of the parties hereto
hereby

 

8

--------------------------------------------------------------------------------


 

releases the other, and the agents, employees and successors of such other
party, from all claims, demands and liabilities arising from unintentional acts
or omissions of the other party which result in loss for which the party
sustaining such loss is indemnified under a policy or policies of insurance.

 

28.                   HOLDING OVER.   In the event Tenant shall hold over after
the expiration of the term of this lease, or an extended term, such holding over
shall be deemed to create a tenancy at will which may be terminated at any time
by Lessor or Tenant. Rent during such holdover period shall be ten percent
(100%) per month more than the rent due prior to such termination, payable as
provided in this lease.

 

29.                   NOTICES.   Any notices required or permitted to be given
under the terms of this lease, or by law, shall be in writing and may be given
by personal delivery or certified mail, directed to the parties at the following
addresses, or such other address as any party may designate in writing prior to
the time of the giving of such notice, or in any other manner authorized by law.

 

LESSOR:

 

PO Box 400

Junction City, OR 97448

 

Ronald E. Lee

94862 Link Ridge Drive

Junction City, OR 97448

 

TENANT:

 

National R. V. Holdings, Inc.

3411 North Perris Boulevard

Perris, CA 92571

 

Any notice given shall be effective when actually received, or if given by
certified mail, then forty-eight (48) hours after the deposit of such notice in
the United States mail with postage prepaid.

 

30.                   BINDING EFFECT.   All of the covenants, agreements,
conditions, and terms contained in this lease shall be binding upon, apply and
inure to the benefit of the successors and assigns of the respective parties
hereto, and all said covenants shall be construed as covenants running with the
land. However, nothing in this paragraph shall be construed as modifying in any
way any restrictions on assignment and sublease provided in this lease.

 

31.                   WAIVER.   No waiver of any right arising out of a breach
of any covenant, term or condition of this lease shall be a waiver of any right
arising out of any other or subsequent breach of the same or any other covenant,
term or condition or a waiver of the covenant, term or condition itself.

 

32.                   INTEGRATION.   This lease constitutes a final and complete
statement of the agreement between the parties, and fully supersedes all prior
agreements or negotiations, written or oral.

 

33.                   LEGAL PROCEEDINGS.   In the event any legal proceeding is
commenced for the purpose of interpreting or enforcing any provision of this
lease, the prevailing party in such proceeding shall be entitled to recover a
reasonable attorney’s fee in such proceeding, or any appeal thereof, in addition
to the costs and disbursements allowed by law.

 

9

--------------------------------------------------------------------------------


 

34.                   LESSOR NOT LIABLE TO TENANT FOR DAMAGES.   Lessor shall
not be liable for any damages caused, or alleged to be caused by failure to keep
the Leased Premises in repair, nor for any damage caused or alleged to be caused
by or from any leaking, bursting, or failure of any pipe or other facility,
water, ice, or snow, nor for any damages arising from acts or neglect of
co-tenants or other occupants of the Leased Premises or of any owners or
occupants of adjacent or contiguous property.

 

DATED THIS 2nd day of November, 1999.

 

 

LEE JOINT VENTURE

 

By:

/s/ Robert B. Lee

 

 

 

Robert B. Lee

 

 

 

By:

/s/ Ronald E. Lee

 

 

 

Ronald E. Lee

 

 

 

By:

/s/ Terry N. Lee

 

 

 

Terry N. Lee

 

 

 

NATIONAL R.V. HOLDINGS, INC.

 

By:

/s/ Wayne Mertes

 

 

 

Wayne Mertes

 

10

--------------------------------------------------------------------------------